Case 1:18-cv-01432-AJT-TCB Document 70 Filed 10/04/19 Page 1 of 1 PageID# 1268



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

KENNETH PRITCHARD,

               Plaintiff,

                                                     Civil Action No. 1:18-cv-1432(AJT/TCB)

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY,

               Defendant.



                                            ORDER

       Upon consideration ofthe Plaintiffs Opposed Motion for Leave to File Corrected

Plaintiffs Memorandum in Opposition to Defendant's Motion for Summary Judgment[Doc. 65]
and the arguments in support thereof, it is hereby

       ORDERED that the Plaintiffs Opposed Motion for Leave to File Corrected Plaintiffs

Memorandum in Opposition to Defendant's Motion for Summary Judgment[Doc. 65] be, and
the same hereby is, GRANTED.

       The Clerk is directed to forward a copy ofthis Order to all counsel of record.




                                                     Antho       renga
                                                     Unite    tes District Judge


Alexandria, Virginia
October 4, 2019
